IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                               November 4, 2009
                                No. 09-60334
                              Summary Calendar              Charles R. Fulbruge III
                                                                    Clerk



CLIFTON K WILLIS; SHERI A WILLIS,

                                    Petitioners - Appellants

v.

COMMISSIONER OF INTERNAL REVENUE,

                                    Respondent - Appellee




                   Appeal from the United States Tax Court
                      USTC Nos. 7140-06 and 7222-06


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Clifton and Sheri Willis appeal the Tax Court’s decision to penalize them
for not timely filing income tax returns for the years 1999-2003. Before this
court – as before the Tax Court – the Willises claim that the Paperwork
Reduction Act protects them from fines and other penalties for failing timely to
file their Form 1040 tax return. Our court’s binding precedent forecloses their
argument, so we now affirm.


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                     No. 09-60334

      The Willises have stipulated that they did not timely file their tax returns,
so only a question of law remains: Does the Paperwork Reduction Act relieve
taxpayers from their burden to pay accrued interest and penalties on their
overdue tax returns? 1
      The Paperwork Reduction Act states that “no person shall be subject to
any penalty for failing to comply with a collection of information that . . . does
not display a valid control number . . . or [for which] the agency fails to inform
the person who is to respond . . . that such person is not required to respond . .
. unless it displays a valid control number.” 2 The Willises contend that Tax
Form 1040 – the form they should have filed – does not in various ways comply
with the Paperwork Reduction Act.             Consequently, they claim that the
government cannot subject them to “any penalty” for failing to submit their
information.
      This court has held to the contrary. Indeed, we have stated that “the
Paperwork Reduction Act does not apply to the statutory requirement that a
taxpayer must file a return.”3        Over the years, this court has uniformly
reaffirmed that holding.4 The Willises protest that because they face a civil


      1
          See 26 U.S.C. § 6651(a).
      2
          44 U.S.C. § 3512.
      3
          United States v. Kerwin, 945 F.2d 92, 92 (5th Cir. 1991).
      4
         United States v. Willis, 958 F.2d 60, 64-65 (5th Cir. 1992) (“[Appellant]
also argues on appeal that his conviction is barred by the Paperwork Reduction
Act . . . . This argument is foreclosed by this court’s decision in United States v.
Kerwin . . . .”); United States v. Ferrand, 284 F. App’x 177, 178 (5th Cir. 2008)
(“This court has explicitly held that the public protection provision of the PRA
does not constitute a defense to criminal violations of the Internal Revenue Code
because the regulations concerning the filing of income tax returns do not
constitute information requests within the meaning of the PRA.”) (unpublished);
United States v. Rupe, 308 F. App’x 777, 778 (5th Cir. 2009) (“[T]he Paperwork
Reduction Act requirements do not affect the taxpayer’s obligations to file a tax
return and, accordingly, to fulfill his tax liabilities as imposed by statute.”)

                                          2
                                 No. 09-60334

penalty – in contrast to the criminal penalties imposed on the appellants in our
previous cases – the precedent does not control. Any such distinction is both
illogical and unsupported by the text of the Paperwork Reduction Act, which
uses the generic term “any penalty” – so we reject the argument.
      AFFIRMED.




(unpublished).

                                       3